Citation Nr: 0829963	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  06-27 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.    





ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1978 to 
August 1981.  

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The veteran also submitted a September 2005 notice of 
disagreement (NOD) with the RO's denial of his claim for 
service connection for a right foot injury secondary to a 
gunshot wound.  But he did not perfect his appeal of that 
claim by filing a timely substantive appeal (e.g., VA Form 9 
or equivalent statement) after the RO sent him a May 2006 
statement of the case (SOC) concerning that claim.  See 38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2007).  
In this regard, the August 2006 VA Form 9 of record only 
appealed the acquired psychiatric disorder issue on appeal.  
So the right foot injury claim is not before the Board.

In addition, a review of the claims file reveals that during 
the course of the current appeal the veteran implicitly 
raised the separate issue of service connection for post-
traumatic stress disorder (PTSD) based on personal assault.  
The Federal Circuit Court recently held that claims that are 
based on distinctly and properly diagnosed diseases or 
injuries must be considered separate and distinct claims.  
See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  See also 
Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) ((a newly 
diagnosed psychiatric disorder (e.g., PTSD), even if 
medically related to a previously diagnosed disorder 
(such as depressive neurosis), is not the same for 
jurisdictional purposes).  The RO has acknowledged this 
separate PTSD claim by way of an April 2008 Veterans Claims 
Assistance Act (VCAA) letter, so apparently is developing 
this claim for adjudication, if not already adjudicated.  
However, based on a review of the claim file currently before 
the Board, there is no specific indication that the RO has of 
yet formally adjudicated that claim.  Therefore, this matter 
is referred to the RO for the appropriate action.


FINDING OF FACT

There is no evidence of a chronic acquired psychiatric 
disorder during service or of a psychosis within one year 
after service, and there is probative medical evidence 
against a link between the veteran's current psychiatric 
disorders and his period of active military service.  


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service, nor may a psychosis be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The duty to notify was accomplished by way 
of VCAA letters from the RO to the veteran dated in June 
2004, October 2004, and April 2008.  Those letters 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
service connection claim; (2) informing him about the 
information and evidence the VA would seek to provide; (3) 
and informing him about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).   

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the 4th element requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Regardless, the VCAA letters of record provided 
notice of this previous 4th element requirement.  In any 
event, here, the presence and/or absence of notice of this 
element is of no consequence since it is no longer required 
by law.   

Furthermore, the April 2008 letter from the RO further 
advised him that a disability rating and an effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the 
veteran has received all required notice in this case, such 
that there is no error in the content of VCAA notice.    

With regards to the timing of his VCAA notice, the Board sees 
the RO did not provide the veteran all necessary VCAA notice 
prior to initially adjudicating his claim in October 2004, 
the preferred sequence.  But in Pelegrini II, the U.S. Court 
of Appeals for Veterans Claims (Court) clarified that in 
these situations VA does not have to vitiate that initial 
decision and start the whole adjudicatory process anew, as if 
that decision was never made.  Rather, VA need only ensure 
the veteran receives (or since has received) content-
complying VCAA notice, followed by readjudication of his 
claim, such that the intended purpose of the notice is not 
frustrated and he is still provided proper due process.  In 
other words, he must be given an opportunity to participate 
effectively in the processing of his claim.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) recently held that a SOC or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV).  As a matter of law, 
the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, the timing error was cured.  After initially providing 
VCAA notice in June and October 2004, the RO adjudicated the 
claim in the October 2004 rating decision.  And after 
providing the additional VCAA notice in April 2008, the RO 
again went back and readjudicated the claim in the more 
recent July 2008 SSOC.  So each time after providing the 
required notice, the RO reconsidered the claim - including 
addressing any additional evidence received in response to 
the notice.  So the timing defect in the notice has been 
rectified.  It follows that a prejudicial error analysis by 
way of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here, for any perceived error in timing 
or content.     

As for the duty to assist, the RO has obtained the veteran's 
service treatment records (STRs), service personnel records 
(SPRs), relevant VA treatment records, and private medical 
records as identified and authorized by the veteran.  During 
the course of the appeal the veteran completed several VA 
Form 21-4142s (Authorizations and Consents to Release 
Information to the Department of Veterans Affairs).  Certain 
relevant records were secured based on his authorization, and 
certain requests yielded a negative response.  However, other 
private records the veteran identified were not secured, but 
these records only pertained to other disorders separate and 
apart from his acquired psychiatric disorder at issue.  VA is 
required to make reasonable efforts to obtain private medical 
records, but those records must be relevant to the claim.  38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  In this case, the 
Board is satisfied the RO has made reasonable efforts to 
obtain all private medical records relevant to the claim on 
appeal.  

He also was afforded a VA psychological examination in May 
2008 with a resulting medical nexus opinion concerning the 
cause of the acquired psychiatric disorder at issue - and, 
more specifically, whether it is linked to his military 
service.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  In response to the VCAA letters, he has 
submitted private evidence as well as personal statements.  
In May and August 2008 statements, the veteran indicated he 
had no further evidence to submit, and requested prompt 
adjudication by the Board of his claim.  Overall, the Board 
is satisfied that the duty to assist has been met.  38 
U.S.C.A. § 5103A.

Governing Laws and Regulations and Analysis

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 
3.306.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 
495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  As to presumptive service 
connection, some diseases on the other hand are chronic, per 
se, such as psychoses, and therefore will be presumed to have 
been incurred in service, although not otherwise established 
as such, if manifested to a degree of ten percent or more 
within one year after service.  Even this presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran maintains that his current psychiatric problems 
resulted from emotional, physical, and mental abuse from his 
commanders when he underwent training during his military 
service from August 1978 to August 1981.  He believes he 
endured abuse, trauma, and racial prejudice during his time 
in the Navy.  His DD Form 214 and SPRs indicate he was an 
aircraft handler and aviation boatswain's mate during his 
service with the Navy.  See his May 2004 claim; August 2006 
VA Form 9; and May 2008 stressor statement. 

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is proof the 
veteran currently has the claimed disability.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  VA and private 
treatment records beginning in 2002 reveal various 
psychiatric diagnoses including panic disorder with 
agoraphobia and depression, mood disorders, major depressive 
disorder, PTSD, and alcohol and polysubstance dependence, 
both in remission.  See VA mental health clinic treatment 
records dated from 2002 to 2004; private psychological 
evaluation from Dr. S.Z., PhD., dated in August 2004; and 
report of May 2008 VA examiner.  Consequently, the 
determinative issue is whether any of his current psychiatric 
disorders are somehow attributable to the veteran's military 
service (aside from PTSD, which, as addressed above, is 
referred to the RO for a separate adjudication).  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
And it is in this critical respect the veteran's claim fails.

The veteran's STRs reveal that in one instance in January 
1980 he underwent a psychiatric assessment referral by a 
military physician due to problems with his supervisors.  It 
was noted that he had a "situational reaction" and the 
assessment was only "occupational maladjustment."  A review 
of his SPRs confirms this assessment as these records 
disclose reprimands for absenteeism in August 1979, September 
1979, December 1979, January 1980, and February 1980.  In 
January 1980, he received a poor grade due to reliability, 
punctuality, responsibility issues.  Still, his STRs are 
negative for any treatment for a specific psychosis or 
acquired psychiatric disorder.  Most importantly, however, 
his August 1981 separation examination is unremarkable for 
any evidence of a psychological disorder.  Therefore, 
his STRs, as a whole, provide evidence against a finding for 
a chronic acquired psychiatric disorder in service.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.

Furthermore, post-service, the evidence as a whole does not 
show continuity of symptomatology of an acquired psychiatric 
disorder since service.  38 C.F.R. § 3.303(b).  In making 
this determination, the Board acknowledges the veteran's 
assertions that he has experienced psychological problems 
since the time of his military service.  He is indeed 
competent to report anxiety and depressive symptoms from the 
time of his military service.  Layno, 6 Vet. App. at 469.  
See also 38 C.F.R.§ 3.159(a)(2).  

But once evidence is determined to be competent, the Board 
must determine whether the evidence also is credible.  The 
former, the Court has held, is a legal concept, which is 
useful in determining whether testimony may be heard and 
considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Here, the 
veteran's lay contentions in this case are outweighed by the 
other post-service evidence of record which, as a whole, 
indicates that his psychological treatment did not begin 
until 2001 at the earliest (see veteran's May 2004 claim and 
August 2004 report of Dr. S.Z.).  In fact, the veteran 
himself indicated on one occasion that his depression only 
started after sustaining a post-service gunshot wound to the 
fight foot after a hunting accident in 1986.  Further, on 
another occasion he indicated that his anxiety and depression 
only came about "7-8 years ago."  See VA mental health 
treatment records dated in December 2002 and March 2004.  
Thus, the veteran's own statements provide some evidence 
against the in-service onset of his current mental health 
disorders.    

The Federal Circuit Court has held that such a lengthy lapse 
of time between the alleged events in service and the initial 
manifestation of the subsequently reported symptoms and/or 
treatment is a factor for consideration in deciding a 
service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  In essence, the Board affords the 
veteran's lay statements less probative weight in light of 
the lack of corroborating medical evidence upon discharge 
from service and for so many years thereafter.  Simply put, 
his lay contentions regarding his symptomatology are 
outweighed by the available medical evidence.  See generally 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding 
that the Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.) 

It follows that there is no basis to award service connection 
for an acquired psychiatric disorder based on chronicity in 
service or continuous symptoms thereafter.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 494-97.  Likewise, since 
there is no objective indication of a psychosis within one 
year after service, the veteran is not entitled to 
application of the presumptive provisions either.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309, 3.384.  

Most importantly, the competent evidence of record provides 
evidence against a finding of a nexus between the veteran's 
current mental health disorders and his period of active 
service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  Specifically, the May 2008 
examiner diagnosed the veteran with major depressive 
disorder, recurrent and severe with psychotic features.  He  
also noted polysubstance dependence, in full sustained 
remission.  Based on a review of the entire claims folder, 
the examiner opined that it was "less likely as not that his 
diagnosis is caused by or a result of an in-service event."  
The Board finds this opinion is entitled to great probative 
weight.  There is no contrary, competent medical opinion of 
record.  Absent evidence of a nexus, service connection is 
not warranted.  

The examiner reasoned that pre- and post-service factors were 
likely causing his current problems.  The examiner cited a 
pre-service history of physical abuse and the murder of his 
mother, discussed in an earlier January 2003 VA mental health 
clinic initial assessment.  He also assessed that the 
veteran's current mental health issues were caused by 
physical limitations due to his post-service gunshot wound in 
1986, as well as his chronic history of substance abuse.  
This opinion is supported by the evidence of record - 
specifically, VA mental health treatment records dated from 
2002 to 2004 diagnose the veteran on several occasions with a 
mood disorder due to his general medical condition.  

The Board emphasizes that although the veteran is competent 
to report any symptoms of an acquired psychiatric disorder he 
previously or currently has, he is not competent to render an 
opinion as to the medical etiology of his current acquired 
psychiatric disorders, absent evidence showing that he has 
medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for an 
acquired psychiatric disorder, so there is no reasonable 
doubt to resolve in the veteran's favor.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.





ORDER

Service connection for an acquired psychiatric disorder is 
denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


